DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-13 are currently pending on the application, of which claim 1 has been amended, claims 2-9 have been withdrawn, and claims 10-13 are newly added.
In light of the amendments to the claims the previous interpretation under 35 U.S.C. 112(f) is withdrawn. Further, the previous rejections to the claims are also withdrawn, in light of the amendments.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11/05/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “injection operation portion” in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “injection operation unit” in claim 12 and “injection operation portion” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites an injection operation portion, however the specification is absent as to any structure defining said portion. No portion of the drawing points to and labels any part of the injection operation portion. It is unclear as to how this limitation further limits the injection operation unit or if it is meant to at all. Examiner believes that the operation portion is meant to be the same as the operation unit and will be interpreted thusly.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “injection operation portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As to the injection operation portion, the specification does recite the presence of an injection operation portion, however it unclear as to what the structure of said portion is. Examiner is unaware as to what portion of the injection operation unit the injection operation portion and what the recited structure is. Although Fig.27 of the instant application discloses the injection operation unit, it still remains unclear as to what part of the injection operation unit is the injection operation portion. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US20030222156A1) in view of Kitowaki (JP2006182040A).
Regarding claim 1, Bissonnette discloses a washing apparatus for multiple surfaces of a vehicle (abstract). The apparatus comprises window washers, lamp cleaners, and a sensor cleaner [0028 & 0030] each configured with nozzles (Fig.1 refs 4-6 & 14) to clean their respective items (see Fig.1 refs 4-6 & 14 in conjunction with refs 8-9 and surfaces 3 & 4). The apparatus also includes a cleaner control unit (Fig.1 ref 28) which is configured to operate at least one of the window, lamp, or sensor cleaners according to an input signal [0035 & 0062]. Bissonnette does not disclose the presence of a mode switching signal that is provided via the operation of a single switch. However, such a feature is known in the art as evidenced by Kitowaki.
Kitowaki discloses a cleaning device for elements on a vehicle (see Fig.3 & abstract), wherein the operation of a cleaner a certain number of times actuates a different cleaner in order to prevent the wasting of liquid [0030]. Such operation is provided via a switch (see SW3 in [0029]). Such a configuration eliminates a failure to clean (abstract). Kitowaki and Bissonnette are analogous in the art of vehicle mounted washing implements.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify cleaning element actuation of Bissonnette such that each cleaning element (window, sensor, & headlamp) is actuated via a number of operation signals from a switch in order to prevent waste of fluid and eliminate failure to clean conditions (Kitowaki [0030] & abstract). Such a modification would provide a control unit that operated the respective cleaners in a selected mode.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US20030222156A1) in view of Kitowaki (JP2006182040A) as applied to claim 1 above, and further in view of Romack (US20190099768A1).
Regarding claim 10, Modified Bissonnette teaches the system of claim 1, wherein it is disclosed that the vehicle surface being cleaned include a multitude of surfaces (Bissonnette [0028]) and one of ordinary skill in the art would conclude that a LIDAR sensor would be a vehicle surface that is known to be cleaned. Bissonnette does not disclose a comprehensive list of surfaces that can be cleaned and thus does not explicitly teach the presence of a LIDAR sensor. However, it is well known that LIDAR sensor are mounted on vehicles and require cleaning, as well as cleaning of said LIDAR sensor using a washing system, as evidenced by Romack.
Romack discloses an art related system for cleaning of image sensors on vehicles [0002] and further discloses that cameras and LIDAR sensors are known type of image sensors [0014]. Thus, one of ordinary skill in the art would have found it obvious to provide one of the vehicle surfaces as a LIDAR sensor it is a known type of sensor provided on vehicles and requires cleaning. Further, since Bissonnette does not disclose a finite comprehensive list of all vehicle surfaces that are cleaned, one of ordinary skill in the art would reasonably conclude that the system would include known vehicle surfaces that require cleaning by the listing of “etc.” within the list.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US20030222156A1) in view of Kitowaki (JP2006182040A) as applied to claim 11 above, and further in view of Kikuta (US20130037627A1) or Shaffer (US20060157639A1).
Regarding claim 12, Modified Bissonnette teaches the system of claim 11, wherein there are solenoid valves (Bissonnette Fig.1 refs 130/132 & [0063]) which read on injection operation units as the control the injection of the cleaning medium. Further, based on the instant specification of the current application the injection operation unit appears to refer to the injector (Figs.26-27 ref 1130) which is merely a solenoid valve. Further, Bissonnette discloses that the pump and valves are controlled via a controller (see Bissonnette Fig.1 controller lines to valve and pump). Further, when actuated via a controller, the pump constantly pressurizes fluid within the pipeline (Bissonnette [0068]) until turned off. Modified Bissonnette does not explicitly disclose the presence of a pump control unit or injection operation unit and its control unit. However such features would have been obvious in light of the teachings of Kikuta or, alternatively, Shaffer.
Kikuta discloses an art related vehicle cleaning system (abstract) wherein there are separate units provided for control of the solenoid valves and pumps (see Fig.2 refs 54 & 55 also [0048]). Kikuta thereby discloses the presence of a known control circuit unit for the purposes of controlling valves and pumps. Shaffer discloses an imaging system for a vehicle (abstract), and further discloses that utilizing a single central controller or separate controller for specific functions are known configurations and alternatives to each other [0032]. Thus, Shaffer discloses that separate control units for each element specific function is an obvious alternative to a single 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the controller of Bissonnette to utilize the valve and pump control circuits of Kikuta to provide control over the valves and pump. Further, it is in the purview of one of ordinary skill in the art to utilize known configurations for valve and pump control when an explicit configuration is not provided. However, assuming arguendo that the circuits of Kikuta do not read on control units, the following alternative rejection is provided. Although Bissonnette discloses the presence of a single central controller for controlling the pump, valve, and other operations, the use of separate controllers to perform the same functions as a single central controller is known by Shaffer [0032]. Thus, one of ordinary skill in the art would have found the use of separate controller for the pump and valves to be an obvious alternative to a single controller. In either scenario the presence of a pump control unit and injection operation control unit as claimed would be obvious.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US20030222156A1) in view of Kitowaki (JP2006182040A) and Kikuta (US20130037627A1) or Shaffer (US20060157639A1) as applied to claim 12 above, and further in view of Fitterer (US20120266403A1).
Regarding claim 13, Modified Bissonnette teaches the system of claim 12, but does not disclose the presence of a check valve or location of the injection operation portion. However the use of check valves in cleaning systems is known in the art, as evidenced by Fitterer.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify to include a check valve with the solenoid valve at the branching location of the pipeline (see Bissonnette Fig.1) in order to prevent undesired return flow (Fitterer [0013]). The modification still fails to explicitly teach the injection operation unit disposed between the nozzles and check valves. However, one of ordinary skill in the art would reasonably expect that the positioning of the solenoid and check valve in relation to each other would not provide unexpected results. So long as both valves are located prior to the nozzles, the check valve will always prevent backflow of liquid and the solenoid valve would always provide the desired switching of the fluid path. Accordingly, the valves do their job irrespective of their location with respect to each other, and thus one of ordinary skill in the art would have found it obvious to provide the check valve either before or after the solenoid valve. Thereby, the limitation of the solenoid valve located between the nozzle and check valve would be found to be a mere rearrangement of parts by one of ordinary skill in the art. See MPEP 2144.04.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kikuta et al. (US20120266926A1) & (US20130255023A1) all teach a vehicle washing device (abstract) that have nozzles for cleaning a windshield and a sensor via control of a controller (see Figs.1). The controller also operates the washers differently depending on the number of predetermined signals (see Figs.4-5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamauchi (US20200391702A1) discloses a vehicle cleaning system (abstract) comprising windshield washers, headlamp cleaners, and sensor cleaners (see Fig.1). The system comprises a control unit (Fig.2) which performs two or more operations of the washers/cleaners differently dependent upon input signals.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Merwald (US20160016536A1) discloses a washing system for a motor vehicle (abstract) wherein different cleaning system elements are actuated based on the actuation of a predetermined amount of operations of other cleaning system elements (See Fig.1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711          


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711